DETAILED ACTION
Acknowledgement
In the reply filed July 29, 2022 the applicant amended claims 1, 8, and 16. 
The applicant cancelled claims 9 and 17.
Currently claims 1-8, 11-16, and 18-20 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8, 10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (U.S. Patent No. 895,778).
Regarding Claim 8, Mayer discloses a blade, comprising: 
A blade body (Figure 1) extending a blade length and having a blade depth, the blade being asymmetrical across the blade length, with respect to a longitudinal axis extending through a midpoint of the blade parallel to the blade depth; 
A flat (flat section where g abuts tang b), arranged at a forward face, extending a flat length, less than the blade length the flat positioned to extend from a first end of the blade body;
At least one slant (g), arranged at the forward face, the at least one slant being coupled to the flat (flat section where g abuts tang b) and positioned at a slant angle, wherein the at least one slant includes a cutting edge; and
A second slant (a), coupled to the at least one slant, the second slant (a) including a second cutting edge and positioned to extend to a second end of the blade body opposite the first end.
Regarding Claim 10, Mayer discloses the blade of claim 8, wherein the slant angle is greater than or equal to 90 degrees (it is noted wherein the manner in which the slant angle is measured has not been defined in the claim, i.e. what the angle is measured between - as such the angle of the slant (g) of Mayer is greater than 90 when measured relative to a horizontal or vertical or relative to other components of the blade depending on the direction in which the angle is drawn).
Regarding Claim 12, Mayer discloses the blade of claim 8, wherein the flat is arranged to contact a pipe, being sheared by the blade, before the at least one slant, the flat puncturing the pipe (The blade of Mayer is capable of contacting and shearing a pipe with the flat puncturing the pipe first).
Regarding Claim 14, Mayer discloses the blade of claim 8, further comprising: an aperture (c) for fastening the blade to a ram block (the handle may be considered a ram block, i.e. a guided piece for exerting pressure, driving, or forcing something by impact).
Regarding Claim 15, Mayer discloses the blade of claim 8, wherein the blade is integrally formed to a ram block (b can also be considered the ram block).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer alone.
Regarding Claim 13, Mayer discloses the blade of claim 8, but does not disclose wherein the flat length is between one-eighth of the blade length and one-half of the blade length, however it would have been an obvious matter of design choice to vary the size of the flat with respect to the blade length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 1-7, 16, and 18-20 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Additional language directed toward the position and orientation of the flat and slants of the blades, used in a ram block of a shearing ram, when combined with the other limitations of claims 1 and 16, are sufficient to distinguish the applicant’s invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 11-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679